 rBARR'S JEWELERS235especially when the provision is considered in relation to Section 8(b) (4) (ii) of theAct.To be sure, Section 8(b) (4) (i) does not speak in terms of an express distinc-tion between higher and lower echelons of supervisory personnel.But the dis-tinction is, nevertheless, implicit in the provision because it does speak in terms ofindividualswho in the course of their employment "use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials," or "per-form services."This language seems to suggest that it could be applied appro-priately only to such horny-handed sons of toil as working foremen.The impor-tance which I attach to Section 8(b) (4) (ii) derives from the fact that there wouldbe little, if any, need for this provision, which is aimed at threatening or coerciveaction against any person, if mere inducement was prohibited in most cases.Upon the basis of my findings of fact, and upon the entire record, I hereby reachthe following:CONCLUSIONS OF LAW1.Local 324, International Union of Operating Engineers, AFL-CIO, is a'labororganization within the meaning of Section 2(5) of the Act.2.Brewer's City Coal Dock and Wellpoint Dewatering Corporationare personsengaged in commerce or in industries affecting commerce within the meaning ofSection 2(6) and (7) of the Act.3.By inducing and encouraging James K. Davidson, a supervisor of WellpointDewatering Corporation, who at the time was in complete charge of operations ata construction site being dewatered by the Wellpoint Dewatering Corporation, notto accept two deliveries of sand made by Brewer's City Coal Dock against whichthe Respondent was conducting a strike, the Respondent did not engage in anyunfair labor practice affecting commerce within the meaning of Section 8(b)(4)(i)or (ii) (B) of the Act.[Recommendations omitted from publication.]Barr's Jewelers'andRetailClerks Union Local 1390,RetailClerksInternationalAssociation, AFL-CIO, Petitioner.CaseNo. 4-RC-4388.April 24, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Katherine W. Neel, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The appropriate unit :1As noted at the hearing,Employer is composedof thefive following separate corpora-tions, all owned and operatedby membersof the Barrfamily : AssociatedBarr Stores,Inc. ; Barr's Jewelers and Silversmiths,Inc. ; Barr's, Inc. ;Barr Brothers of New Jersey ;and Barr Brothers, Inc.131 NLRB No. 37. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer is engaged in the operation of 11 retail stores for the saleof jewelry, small electrical appliances, and related products.Six ofthe stores are located in Philadelphia, Pennsylvania.Four are lo-cated in metropolitan Philadelphia, i.e., in Chester and Willow Grove,Pennsylvania, and Camden and Vineland, New Jersey, respectively.The 11th is located in Norfolk, Virginia.There is no collective-bargaining history for its employees.Petitioner seeks a unit composedof all regular full-time and all regular part-time selling and non-selling employees, excluding store managers, guards, and supervisorsas defined in the Act, and employees of the Norfolk store. The Em-ployer agrees with the unit described, but would include the employeesof the Norfolk store. Specifically, the parties are in disagreement onthe following issues :The employees of the Norfolk, Virginia, store:As notedsupra,G ofthe 11 stores are in Philadelphia.The Camden, Willow Grove, andChester stores are all within approximately 12 miles of Philadelphia.The Vineland store is approximately 35 miles from Philadelphia. TheNorfolk store is approximately 240 miles away.All the stores, in-cluding Norfolk, have their own store manager, but are centrallyadministered by the main store and offices in Philadelphia.The mainoffice directs the overall selling and promotional activities of all thestores and approves or participates in the hiring of employees, whoare taken principally from the area in which the particular store islocated.There have been some permanent transfers of employeesfrom the Philadelphia stores to the Norfolk store, but these transfersappear to have occurred quite infrequently.No temporary assign-ments of employees from Philadelphia to Norfolk have taken placein the last 3 years.On occasion Norfolk personnel have gone toPhiladelphia for sales training.In view of the wide geographical separation of the Norfolk storefrom the other store, the infrequent interchange of employees, theseparate immediate supervision, the absence of any bargaining his-tory, and the fact that no other labor organization seeks a broaderunit,we find, notwithstanding some degree of interrelation whichexists between all Employer's stores, that a unit confined to the sixPhiladelphia stores and the four stores in the metropolitan area ofPhiladelphia is appropriate.2Part-time employees:There are some 41 employees (over 25 percentof the total work force of all 10 stores and 50 percent of the work forceof the 9 stores other than the main store) who work on a part-timebasis.They have regularly scheduled hours which may be augmentedto meet work demands. No part-time employee has worked less than93/4 hours a week.During slow periods they are laid off but most of2 Southeastern Concrete Products Company, atal.,127 NLRB 1024.See also,TheTexas Pipe Line Company,125 NLRB 837;The Great Atlantic & Pacific Tea Company,121 NLRB 1193, 1194. BARR'S JEWELERS237them are recalled as soon as business improves.Only 13 of these 41employees worked less than 24 weeks in the year preceding the petition,and 28 of them worked over 40 weeks.' Employer would include allthese employees in the unit.Petitioner takes the position that thosepart-time employees who utilize such employment as a "second" jobdo not have the same interests as the full-time employees and should beexcluded or placed in a separate unit. In the alternative, Petitionerwould include only those part-time employees who work 15 hours ormore a week throughout the whole year: On the entire record, we findthat all 41 of these employees are regular part-time employees withsufficient employment interests to be entitled to vote in the election.Accordingly, we shall include them in the unit.4Credit and collection department:There are 14 employees desig-nated "credit and collection managers" who are located in the secondfloor office section of the main store.These employees handle the ac-counts receivable of a particular branch store or the main store.Theyspend 60 to 90 percent of their time "dunning" overdue accounts andthe remainder of their time in handling credit request.The record isnot clear whether they have the authority to approve any credit trans-action with a new customer without the approval of the credit super-visor, but it appears that the most that they could approve on their ownis a $50 transaction and that the average dollar credit sale is between$50 and $150.Apparently, to a greater extent, they may approve credittransactions with customers who have previously established creditwith the Employer. They receive fringe benefits similar to the otheremployees and also punch the time clock. They have no supervisoryauthority over any of the employees, but when the credit supervisoris at supper or on vacation, any one of the credit and collection menmay be designated to substitute for him. The Employer would excludethem because of alleged managerial responsibilities; Petitioner wouldinclude them. In the particular circumstances of this case, includingtheir limited discretion to extend credit, and the fact that a major por-tion of their time is spent in other work, we find that the credit andcollection men are not managerial employees, and shall therefore in-clude them in the unit.'Diane Monales, Gilbert August, and Thomas Fingerott (sometimescalled Lane) are credit and collection department "managers" special-izing in certain types of accounts.Hugh Fearon is a regular creditand collection "manager."Jerry Seidler is a credit and collection3This one employee worked only 0 weeksHowever,there is no indication that he isother than a regular part-time employee,presumably hired more recently than the otherregular part-time employeesAccordingly,he is treated similarly to the others and in-cluded in the unit4 SeeBrown Cigar Company,124 NLRB 1435;Krambo Food Stores,Inc,119 NLRB309, 373-374e Socony-Vacuum Oil Company, Incorporated,100 NLRB 90,91; see alsoFranklin's.Store Corporation of Daly City,117 NLRB 793, 795 238DECISIONSOF NATIONAL LABOR RELATIONS BOARD"manager" asigned to the selling floor at the main store.All performwork similar to the other credit and collection "managers," and there isno indication that their discretion to approve credit transactions is anygreater than that of the other "managers." There is no evidence thatthey have supervisory authority over other employees.On these factswe find that they are not supervisors or managerial employees and, ac-cordingly, shall include them in the unit.Jerry Kesack is one of several clerks involved in auditing paymentsof accounts receivable under the supervision of the credit supervisor.She may also distribute work to the file clerks in a manner similar toother audit clerks in her position.We find that the directional author-ity of this employee is essentially routine and requires no independentjudgment.We therefore find she is not a supervisor within the mean-ing of the Act.'Elizabeth Long is a stock clerk working under Jewelry Buyer Green-haugh. She does not use her own discretion but orders diamonds at setprices pursuant to the specific instructions of Greenhaugh or Joe Barr.Milton Gardner is a stock clerk in the hard goods department.He actsas assistant to Meyer Barr, and as such is responsible for the segrega-tion and storage of hard goods.However, it appears that he does notuse his own discretion in maintaining inventory and making purchasesbut acts pursuant to the detailed orders of Meyer Barr and the requisi-tion requests of the branch store managers.We find that Long andGardner lack any discretionary powers as would classify them as man-ageriaal employees, and shall accordingly include them in the unit.'Sam Shore, the assistant store manager of the main store, spends themajor portion of his time as a salesclerk.He substitutes for the storemanager 1 day a week and when the store manager is ill or on vacation.As the record does not indicate the scope of Shore's supervisory powers,if any, during the times when he substitutes for the store manager, wewill permit him to vote subject to challenge.'Accordingly, we find that the following employees at the Employer'sstores located in Philadelphia, Chester, and Willow Grove, Pennsyl-vania, and Camden and Vineland, New Jersey, constitute an appropri-ate unit for the purposes of collective bargaining within Section 9 (c)of the Act :All regular full-time and all regular part-time selling and nonsellingemployees, including the credit and collection department employees,9 Cf.The Santa Fe Trail TransportationCo ,119 NLRB 1302, 1305, footnote 7.7 SeeSt.Cloud RenderingCo , 116 NLRB 1069, 1071-1072; also seeFederal Telephoneand Radio Company, a Division of International Telephone and Telegraph Corporation,120 NLRB 1652, 1653-16548 SeeSeattle Automobile Dealers Association,122 NLRB 1616,1617-1618;InterstateCo.,Glass House Restaurants, Indiana TollRoad, 125 NLRB 101, 105. YELLOW CAB, INC.239but excluding guards, professional employees, and supervisors as de-fined in the Act.9[Text of Direction of Election omitted from publication.]6 As the unit found appropriate is broader than that requested by Petitioner, andPetitioner's showing of interest is inadequate with respect to such appropriate unit, theRegional Director is instructed to conduct the election herein only in the event Petitionerestablishes a proper showing of interest.Yellow Cab,Inc.andInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, LocalNo. 775, Petitioner.Case No. 27-KC-1948.April 24, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before F. T. Frisbey, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.The Petitionerseeks aunit of dispatchers and relief dispatchersat the Employer's Denver, Colorado, taxicab operation, or, alterna-tively, would add these employees to the unit of drivers it currentlyrepresents.The Employer moved to dismiss on the ground that thepetition is barred by its contract with the Petitioner.This motion isdenied for the reasons set forth below.The Employer had a contract with the Petitioner covering thedrivers,' which expired by its terms on July 1, 1960.An addendumextending the date of this contract was set forth in a letter from theEmployer to the Petitioner, but this addendum was never signed bythe Petitioner.Moreover, the contract was concerned with the rela-tionship between the Employer and its drivers; there wassome refer-ence in the contract to "extra dispatchers," but it appears that thereare only two individuals in this category and they fill in only occa-sionally for an absent dispatcher.Therefore, as the contract raised asi In additionto the 500regular and 225 extradrivers whom the Petitioner represents.it represents a unit of 30 garage employees jointly with the International Association ofMachinists,AFL-CIO.131 NLRB No. 41.